Citation Nr: 0722522	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-18 543	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Although the February 2003 rating decision denied the 
veteran's claim of entitlement to service connection for PTSD 
on its merits, a February 1996 Board decision previously 
denied service connection for PTSD, and the Board has a duty, 
under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 1996 Board decision denied service connection 
for PTSD.

3.  The evidence received since the February 1996 Board 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim.

4.  The veteran does not currently meet the diagnostic 
criteria for PTSD.

CONCLUSIONS OF LAW

1.  The Board's February 1996 decision, which denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2006).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA notice 
to the veteran in a December 2002 and March 2006 which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection; what actions he 
needed to undertake; then need to submit any evidence in his 
possession that pertained to the claim; and how the VA would 
assist him in developing his claim.  The December 2002 VCAA 
notice was issued prior to the February 2003 rating decision 
from which the instant appeal arises.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claims prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to these claims.  

The Board realizes that, while the December 2002 letter did 
indicate that new and material evidence was first required to 
reopen the veteran's claim for PTSD, it did not adequately 
advise the veteran of the evidence that would be necessary to 
substantiate the element required to establish service 
connection that was found insufficient in the previous 
denial.  However, since the subsequent decision finds that 
new and material evidence has been submitted to reopen a 
claim for service connection for PTSD, further development 
with regard to VA's duties to notify and assist as to the 
claim to reopen would serve no useful purpose.  In this 
regard, as the determination to reopen this appeal 
constitutes a full grant of that portion of the claim, any 
error in notice timing and content is harmless.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991).

Likewise, with regard to notice regarding the five elements 
of an appeal, the Board observes that the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating, or for an 
effective date for PTSD.  Despite the inadequate notice 
provided to the veteran on these latter elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Concerning this, as the Board has 
concluded below that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim.  The veteran was afforded personal hearings at the RO 
in November 2003 and May 2007 and transcripts of his 
testimony at those hearings are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD which was previously denied by 
the Board in February 1996.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or a representative, or the 
Board requested reconsideration of the February 1996 Board 
decision, that decision is final based on the evidence then 
of record.  Id.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board finds that submitted VA treatment records 
indicating the veteran was diagnosed with PTSD represents 
evidence that is new, not cumulative or redundant.  This 
newly submitted evidence is also material because it tends to 
show that the veteran has a current PTSD diagnosis.  In this 
context, this medical evidence is new and is not cumulative 
or redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to suggest that the 
veteran has a current PTSD diagnosis.  As a result, it raises 
a reasonable possibility of substantiating the claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the February 1996 Board decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the Board finds that the February 1996 and 
September 2004 VA psychological and psychiatric examination 
reports, with addenda, as well as the January 2003 VA 
psychological evaluation report, are more probative on the 
question of proper psychiatric diagnosis than the VA 
treatment records, dating from August 2002 and the January 
2006 letter from his VA treating psychiatrist.  In this 
regard, the Board finds that the medical opinions against a 
PTSD diagnosis are most persuasive as they included a 
detailed analysis of all of the evidence of record, and offer 
a rational basis for their conclusions.  Moreover, the 
February 1996 examination was conducted by a board of two 
psychiatrists and included psychological testing.  The VA 
examination reports and evaluation were completed with 
consideration of the veteran's reported history of ethnic 
harassment and his past and present social and psychiatric 
status in all the assessments.  The VA examiners conducting 
the August 1996 and September 2004 examinations, as well as 
the psychologist who performed the January 2003 evaluation, 
specifically noted that the veteran's claims file and medical 
records had been reviewed.  The January 2003 VA evaluation 
report also specifically found that the veteran did not 
experience several symptoms associated with a diagnosis of 
PTSD.  Moreover, the evaluator noted that the veteran's 
alleged stressor was not verified and opined that it was not 
verifiable.  On the other hand, a review of the VA treatment 
records reveals no evidence that the examiners had access to 
his service records or that they reviewed earlier treatment 
records.  Likewise, there is no indication that the treating 
examiners conducted any psychological testing.  As such, the 
Board is free to favor one medical opinion over another when 
the reasons for doing so are adequately explained.  See Evans 
v. West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it 
is not error for the Board to value one medical opinion over 
another, so long as a rationale basis for doing so is given).

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion of PTSD.  Therefore, the Board 
determines that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


